Citation Nr: 1740241	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  08-26 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, and if so, whether service connection is warranted.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, psychotic disorder, and psychosis. 

4.  Entitlement to compensable rating for a bilateral hearing loss disability.

5.  Entitlement to a rating in excess of 10 percent for tinnitus. 

6.  Entitlement to a rating in excess of 10 percent for hypertension.

7.  Entitlement to a rating in excess of 10 percent for onychomycosis.

8.  Entitlement to a temporary total rating (TTR) for a right knee disability.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2007, January 2008, and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

These matters were previously before the Board in December 2011, February 2013, and February 2016.  

While the Veteran had requested a video conference hearing, he withdrew that request in a January 5, 2017 statement.  38 C.F.R. § 20.704(e) (2016).

Although the Veteran specifically claimed service connection for a "mood disorder," VA treatment records reflect diagnoses of mood disorder, PTSD, depressive disorder, psychotic disorder, and psychosis.  Accordingly, his claim has been expanded and characterized as a claim for service connection for an acquired psychiatric disorder, to include the above diagnoses, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

With regard to the Veteran's increased rating claims, the Board finds that a brief review of the procedural history would be beneficial.  In December 2004, the Veteran requested an increased rating for his hearing loss and requested service connection for hypertension.  An April 2005 rating decision denied the Veteran's increased rating claim and granted service connection for hypertension with an initial non-compensable rating.  The Veteran did not submit a notice of disagreement (NOD) with the rating decision; however in a February 2006 correspondence, within the appeal period for that decision, the Veteran requested increased ratings for his hypertension and bilateral hearing loss and informed VA that new medical evidence of worsening of the disabilities could be found in his VA treatment records.

A November 2006 rating decision continued the Veteran's non-compensable ratings for his bilateral hearing loss disability and hypertension.  It also granted service connection for onychomycosis.  The Veteran did not submit an NOD within the appeal period for that decision, but in a January 2007 correspondence he requested an increased rating for his hypertension and bilateral hearing loss disability and informed VA that supportive medical evidence could be found in VA treatment records, which were subsequently added to the claims file.  With regard to his onychomycosis, the Veteran did not submit an NOD or any new statements or evidence regarding that disability within the appeal period for the rating decision.

The RO readjudicated the Veteran's bilateral hearing loss disability and hypertension claims in a February 2007 rating decision.  In January 2008, the Veteran filed a timely NOD with the February 2007 rating decision.  As new and material evidence was received within the applicable appeal period for the April 2005 and November 2006 rating decisions, the current appeals relate back to the original grant of service connection for hypertension and the Veteran's December 2004 increased rating claim.  See 38 C.F.R. § 3.156 (b) (2016) (stating that if new and material evidence is received within the relevant appeal period, the evidence is to be considered as having been filed in connection with the pending claim).  See also Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011).

The issues of entitlement to service connection for bilateral knee disabilities, an acquired psychiatric disorder, and increased ratings for a bilateral hearing loss disability, hypertension, and onychomycosis, and entitlement to a TTR for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a right knee disability was last denied in a September 2009 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  The Veteran's claim for entitlement to service connection for a left knee disability was last denied in a September 2009 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

3.  New and material evidence relevant to substantiate the Veteran's claims for service connection for right and left knee disabilities have been received since September 2009. 

CONCLUSIONS OF LAW

1.  The September 2009 rating decision that denied entitlement to service connection for right and left knee disabilities is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  The criteria to reopen the claim for entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria to reopen the claim for entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2016).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Court of Appeals for Veterans Claims has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a left knee disability was originally denied in a September 2001 rating decision on the basis that there were no permanent residuals of the Veteran's in-service knee strain and his current diagnosis was unrelated to service.  Although the Veteran was notified of this rating decision and his appellate rights in an October 5, 2001 letter, he did not appeal.  Additionally, new and material evidence was not received within the appeal period.  As such, the September 2001 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014); see also 38 C.F.R. §§ 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

In March 2006, the Veteran filed a petition to reopen his claim for a left knee disability and requested service connection for a right knee disability.  The Veteran's petition and service connection claim were denied in a November 2006 rating decision.  The RO found that new and material evidence had not been received to reopen the previously denied claim for a left knee disability.  It also denied service connection for a right knee disability on the basis that there were no permanent residuals of the Veteran's in-service knee strain and his current knee diagnosis was unrelated to service.  Additional medical records were received within the appeal period; however, that evidence was readjudicated in a September 2009 rating decision that confirmed the prior denials.  The Veteran was notified of the rating decision and his appellate rights in a September 29, 2009 letter, but he did not appeal.  Additionally, new and material evidence was not received within the appeal period.  As such, the September 2009 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014); see also 38 C.F.R. §§ 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The Veteran filed a petition to reopen his knee claims in November 2011.  A May 2013 rating decision denied his petitions.  The Veteran timely appealed. 

Evidence received since the September 2009 denial of the claims includes additional VA treatment records, a May 2014 VA nexus opinion, a January 2017 nexus opinion from Dr. Clark, and lay statements from the Veteran.  The evidence is new, in that it was not of record at the time of the September 2009 rating decision.  Additionally, the May 2014 and January 2017 nexus opinions are material because they address the relationship between the Veteran's military service and his current knee disabilities.  The Veteran's lay statements and VA treatment records are also material because they provided additional details regarding his reported in-service and post-service symptoms.  Accordingly, new and material evidence has been received, and the claims for service connection for right and left knee disabilities are reopened.  Shade, 24 Vet. App. at 117.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened, and to this extent only the appeal is granted.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

There are outstanding VA treatment records.  On a July 2016 VA Form 21-4142 the Veteran indicated that he received treatment at the Miami VA Medical Center from January 2014 to present.  The most recent VA treatment records associated with the claims file are dated in July 2015.  Additionally, an April 23, 2014 treatment record noted "See linked PDF file," a February 28, 2014 record indicated an administrative note had been scanned into VistA Imaging, June 10, 2013 and June 11, 2013 treatment records noted that observation ward notes and a Baker Act Form had been scanned into VistA Imaging, a May 30, 2013 treatment record indicates an administrative note and Baker Act Form had been scanned into VistA Imaging, and October 28, 2011 and November 30, 2010 treatment records indicate that fee basis records had been scanned into VistA Imaging.  Nevertheless, the referenced records have not been associated with the claims file.  Accordingly, all outstanding VA medical records should be associated with the record.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

There may be outstanding federal records.  A June 11, 2013 VA treatment record indicates that the Veteran had retained an attorney and filed for Social Security Administration (SSA) disability benefits.  To date, the Veteran's SSA records have not been obtained.  As such records may be relevant to the pending appeals, reasonable efforts should be made to obtain any available records from SSA.

With regard to the Veteran's service connection claims for right and left knee disabilities, the record contains conflicting nexus opinions.  Accordingly, on remand a VA addendum opinion is warranted to reconcile the conflicting opinions.  

With regard to the Veteran's claim for an acquired psychiatric disorder, VA treatment records contain conflicting diagnoses regarding whether the Veteran meets the diagnostic criteria for PTSD.  Additionally, the Veteran has reported various reported in-service stressors, including witnessing the accidental killing by of a fellow drill sergeant at the firing range, a military sexual trauma (MST), in-service sexual harassment, and witnessing a terrorist bombing while stationed in Germany.  To date, the RO has not attempted to verify the Veteran's reported in-service stressors.  Accordingly, such development is warranted on remand.

Despite the fact the record contains conflicting evidence regarding whether the Veteran meets the diagnostic criteria for PTSD, VA treatment records indicate that the Veteran requested counseling for MST.  To date, the Veteran has not been provided a VA Form 21-0781a, which is specific to claims for PTSD based on personal assault.  Accordingly, on remand, the he must provide the requisite form.  See M21-1, IV.ii.1.D.5.e (accessed September 5, 2017).

Additionally, numerous VA treatment records document the Veteran's report that he received outpatient mental health treatment in approximately 1984 from a military psychologist and psychiatrist.  As psychiatric service treatment records may be kept separately from other service treatment records, a request for any psychiatric treatment records, including any evaluations or outpatient treatment records, should be made through official sources.  See M21-1, III.iii.2.A.1.e (accessed September 5, 2017).

With regard to the Veteran's increased rating claim for a bilateral hearing loss disability, in a March 2017 statement the Veteran asserted his hearing acuity had decreased since his last VA examination.  Accordingly, on remand the Veteran should be provided another VA audiological examination to determine the current nature and severity of his bilateral hearing loss disability. 

With regard to the Veteran's increased rating claim for hypertension, his last VA examination was in December 2013.  A May 20, 2014 treatment record noted that the Veteran's anti-hypertension medication was increased.  As the severity of the Veteran's hypertension may have changed, he should be provided contemporaneous VA hypertension examination.  

With regard to the Veteran's increased rating claim for onychomycosis, his last VA examination was in March 2012.  As the Board is remanding the claim for other development, the Veteran should be provided contemporaneous VA examination to assess the current nature and severity of his onychomycosis.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from July 20, 2015 to present, as well as the VistA Imaging documents referenced in the April 23, 2014, February 28, 2014, June 11, 2013, June 10, 2013, May 30, 2013, October 28, 2011, and November 30, 2010 VA treatment records, and associate them with the claims file.  If requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Request all in-service psychiatric treatment records through official sources.  If additional information is needed from the Veteran to request such records, the Veteran should be asked to provide it.  All efforts to obtain such records should be documented in the claims file.  If the requested records do not exist or cannot be obtained, the Veteran should be notified of such.

3.  Send the Veteran a notice letter and VA Form 21-0781a to be completed in connection with his claim for service connection for PTSD based on an alleged in-service personal assault.

4.  The AOJ should take all appropriate steps to attempt to verify the Veteran's claimed stressors; specifically that he witnessed a training accident in which a fellow drill sergeant was shot on the firing range, his assertions regarding in-service military sexual trauma and sexual harassment, and observing a terrorist bombing while stationed in Germany through official sources.  All actions to verify the alleged stressors should be fully documented in the claims file.  If the information provided by the Veteran lacks sufficient specificity to be verified, the AOJ should make a formal finding to that effect.

5.  Request from SSA any disability decisions and all related records concerning the Veteran's application for disability benefits, and associate these records with the claims file.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

6.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his disabilities on appeal.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

7.  Return the claims file to the May 2014 VA clinician, if available, to obtain an addendum opinion regarding the Veteran's right and left knee disabilities.  If that clinician is not available, the claims file should be forwarded to another VA clinician for review.  If an examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file, the clinician should opine:

a.  Whether it is at least as likely as not (50 percent probability or greater) that any left knee disability had its onset during service or is otherwise related to service.  Please state why or why not, to include discussing the significance, if any, of the January 27, 1987 and March 9, 1991 service treatment records and the Veteran's lay statements regarding his intermittent knee pain.

b.  Whether it is at least as likely as not (50 percent probability or greater) that any right knee disability had its onset during service or is otherwise related to service.  Please state why or why not, to include discussing the significance, if any, of the January 27, 1987 and March 9, 1991 service treatment records and the Veteran's lay statements regarding his intermittent knee pain.

c.  If the clinician opines that the Veteran's left knee disability is related to service, state whether it is at least as likely as not (50 percent probability or greater) that any right knee disability is caused by the Veteran's left knee disability. 

d.  If not caused by his left knee disability, state whether it at least as likely as not (50 percent probability or greater) that the Veteran's right knee disability is worsened beyond normal progression by his left knee disability.  If so, the clinician should indicate the degree of worsening attributable to the Veteran's left knee disability.

In addressing secondary service connection, the clinician should address the December 12, 2006 VA treatment record indicating that the Veteran had right knee pain due to overuse secondary to compensating for left knee pain.  

The examiner should provide a complete rationale for all opinions expressed.

8.  If the Veteran's in-service mental health records are associated with the claims file, any of the Veteran's reported stressors are verified or otherwise corroborated, or if credible corroborating evidence is submitted to support his reported military sexual trauma, then the Veteran should be scheduled for a VA PTSD examination.  Following review of the claims file, the examiner should provide an opinion as to:

a.  Whether it is at least as likely as not (50 percent probability or more) any psychiatric disorder other than PTSD diagnosed during the course of the claim, to include depressive disorder, major depressive disorder, psychotic disorder, or psychosis arose during service or is otherwise related to the Veteran's military service.  

b.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran suffers from PTSD as a result of corroborated stressor or stressors.

A rationale for all opinions expressed should be provided.

9.  Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  All associated symptomatology should be noted, as well as the related functional impairment, if any.

10.  Schedule the Veteran for a VA hypertension examination to determine the current nature and severity of his hypertension.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  All testing deemed necessary should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should describe the symptomatology associated with the Veteran's hypertension.

11.  Schedule the Veteran for a VA skin disease examination to determine the current nature and severity of his service-connected onychomycosis.  The claims file must be made available to and reviewed by the examiners in conjunction with the examinations.  Any necessary testing should be conducted.  All pertinent symptomatology and findings must be reported.

12.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


